Case: 16-11355      Document: 00514282258         Page: 1    Date Filed: 12/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 16-11355
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                        December 21, 2017
                                                                             Lyle W. Cayce
TRENT TAYLOR,                                                                     Clerk


                                                 Plaintiff-Appellant
v.

ROBERT STEVENS, Warden, Individually and in their official capacity;
ROBERT RIOJAS, Sergeant of Corrections Officer, Individually and in their
official capacity; RICARDO CORTEZ, Sergeant of Corrections Officer,
Individually and in their official capacity; STEPHEN HUNTER, Correctional
Officer, Individually and in their official capacity; LARRY DAVIDSON,
Correctional Officer, Individually and in their official capacity; CREASTOR
HENDERSON, L.V.N., Individually and in their official capacity;
STEPHANIE ORR, L.V.N., Individually and in their official capacity, et al.,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:14-CV-149


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Trent Taylor, Texas prisoner # 1691384, has appealed the district court’s
interlocutory order denying his motion for appointment of counsel. We will not


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11355    Document: 00514282258    Page: 2   Date Filed: 12/21/2017


                                No. 16-11355

overturn a district court’s decision regarding appointment of counsel unless
the appellant shows a “clear abuse of discretion.” Cupit v. Jones, 835 F.2d 82,
86 (5th Cir. 1987).      Because this case does not present exceptional
circumstances requiring appointment of counsel, Taylor has failed to make
such a showing. See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).
The district court’s order is AFFIRMED.




                                      2